Citation Nr: 1103031	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-40 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for instability of the 
right knee, evaluated as 10 percent disabling prior to September 
23, 2009 and as 20 percent disabling thereafter.  

3.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, evaluated as noncompensable prior to 
February 13, 2007 and as 10 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to October 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board remands in March 2008 and August 2009.  It was 
originally on appeal from two determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, issued in January 2003 and September 2004.  

The Veteran appeared before the undersigned at a travel Board 
hearing at the RO in January 2009.  A transcript is of record and 
has been reviewed.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's degenerative joint disease of the right knee is 
manifested by pain and noncompensable ranges of motion throughout 
the pendency of this appeal.  

2.  The competent medical evidence of record shows that the 
Veteran's right knee demonstrated a moderate level of instability 
throughout the pendency of this appeal.  

3.  Prior to February 13, 2007, the competent medical evidence of 
record shows that the Veteran's degenerative joint disease of the 
left knee was characterized by a normal range of motion.  

4.  From February 13, 2007 to September 23, 2009, the competent 
medical evidence of record shows that the Veteran's degenerative 
joint disease of the left knee was characterized by pain and 
noncompensable ranges of motion.

5.  From September 23, 2009, the competent medical evidence of 
record shows that the Veteran's degenerative joint disease of the 
left knee was characterized by torn cartilage, locking, pain and 
effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for degenerative joint disease of the right knee have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5003-5260 (2010).  

2.  Prior to September 23, 2009, the criteria for an increased 
rating of 20 percent for instability of the right knee have been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5257 (2010).     

3.  From September 23, 2009, the criteria for a disability rating 
in excess of 20 percent for instability of the right knee have 
not been met or approximated.   38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5257 (2010).     

4.  Prior to February 13, 2007, the criteria for a compensable 
disability rating for degenerative joint disease of the left knee 
have not been met or approximated. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003-5260 
(2010).  

5.  From February 13, 2007 to September 23, 2009, the criteria 
for a disability rating in excess of 10 percent for degenerative 
joint disease of the left knee have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003-5260 (2010).     

6.  From September 23, 2009, the criteria for a 20 percent 
disability rating for degenerative joint disease of the left knee 
have been approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003-5260, 5258 (2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior Board Remands

In March 2008, the Board remanded this case for the agency of 
original jurisdiction (AOJ) to provide a Board hearing.  This 
hearing was conducted in January 2009.  In August 2009, the Board 
remanded the claim to afford the Veteran a VA examination and to 
obtain recent VA medical center (VAMC) treatment records.  The 
examination occurred in September 2009; recent VAMC treatment 
records have been obtained.  As such, the Board finds that there 
has been compliance with its remand directives.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  Under the VCAA, upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the Veteran and his representative, if any, 
of any information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that these notice requirements 
apply to all five elements of a service connection claim, which 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

For an increased-compensation claim, VCAA requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part by 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that demonstrates a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  

The Board finds that the Veteran, in March 2006, May 2008, and 
December 2008 notice letters, was provided adequate 38 U.S.C.A. 
§ 5103(a) notice, in accordance with the Court's holding in 
Vazquez-Flores and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO has obtained 
the Veteran's service treatment records and VA medical center 
(VAMC) records.  The Veteran has received QTC examinations in 
January 2003 and February 2007, and he underwent a VA examination 
in September 2009.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are adequate for rating purposes, as they 
provide detailed assessments of the severity of the Veteran's 
disabilities.   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim. 

Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination and endurance.  According to this regulation, 
it is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to these elements.  In addition, the 
regulations state that the functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran undertaking the motion.  38 C.F.R. 
§ 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination and pain on 
movement.  

The intent to the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  


Right knee

The Veteran asserts that the currently assigned 10 percent rating 
for his right knee degenerative joint disease does not adequately 
reflect the severity of the disability.  The Veteran's 
degenerative joint disease of the right knee is evaluated under 
Diagnostic Code 5003-5260.  38 C.F.R. § 4.71a.  The RO assigned a 
separate 10 percent rating for right knee instability under 
Diagnostic Code 5257 in a September 2004 rating decision.  The 10 
percent rating was made effective from the Veteran's October 2002 
increased rating claim.  The RO noted that the condition 
previously had been included as part of the overall right knee 
disability.  Subsequently, RO granted an increased rating of 20 
percent for right knee instability, which was effective September 
23, 2009, the date of the Veteran's most recent VA examination.  

The Board notes that the 10 percent evaluation for degenerative 
joint disease contemplates arthritis substantiated by X-ray 
findings with painful knee motion that is not shown to be limited 
to a compensable degree under the schedular criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

In order for the Veteran to receive a higher evaluation due to 
limitation of right knee motion under Diagnostic Codes 5260 and 
5261, he must demonstrate right knee extension limited to 15 
degrees or more and/or flexion limited to 30 degrees or less.  
However, the objective range of motion findings relevant to the 
appeal period do not show a degree of limitation that 
approximates the schedular criteria for a higher evaluation.  A 
VAMC treatment record dated in October 2002 shows a full range of 
motion of the right knee.  During a QTC examination in January 
2003, right knee range of motion was 120 degrees flexion to zero 
degrees extension.  Ranges of motion during an August 2003 
orthopedic evaluation appeared to be 15 degrees of hyperextension 
and 113 degrees flexion.  In February 2007, the Veteran's range 
of motion was 90 degrees flexion to zero degrees extension.  
During the September 2009 VA examination, range of motion was 
from zero to 60 degrees.  Thus, the range of motion findings do 
not show that the Veteran is entitled to an increased evaluation 
for limitation of right knee motion under either Diagnostic Code 
5260 or 5261.  

The Board acknowledges that the Veteran complained of pain and 
painful motion associated with his right knee disability.  During 
his Board hearing, the Veteran rated his right knee pain as eight 
and a half out of ten.  The record shows a history of treatment 
for right knee pain.  The Board additionally observes that the 
Veteran has objectively demonstrated pain during range of motion 
testing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion, is recognized as resulting in disability); 38 C.F.R. 
§§ 4.10, 4.40, 4.45.  In January 2003, range of motion of the 
right knee was additionally limited by pain but not by fatigue, 
weakness, lack or endurance or incoordination.  In February 2007, 
range of motion was additionally limited by 10 degrees due to 
pain.  However, the Veteran was still able to flex and extend to 
an extent that would not warrant a 20 percent rating under the 
range of motion criteria.  Further, the Veteran's painful motion 
with arthritis has already been considered in the current 10 
percent evaluation.  Thus, the DeLuca factors have already been 
contemplated in the currently assigned 10 percent disability 
evaluation, and a separate rating under DeLuca would involve 
compensating the Veteran twice for his functional limitations in 
violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  
Therefore, a higher rating under the DeLuca is not warranted.           

The Board notes that there is no medical evidence of malunion or 
nonunion of the tibia or fibula or ankylosis associated with the 
degenerative joint disease of the right knee that would support 
the assignment of higher evaluations under the criteria set forth 
in Diagnostic Codes 5256 or 5262.  38 C.F.R. § 4.71a.  

Further, the maximum disability rating under both Diagnostic Code 
5263 for genu recurvatum and Diagnostic Code 5259 for removal of 
symptomatic, semilunar cartilage is 10 percent.  Consequently, a 
higher disability rating is not available under either of those 
diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 
5263.  

Magnetic resonance imaging (MRI) conducted in November 2002 
revealed a tear of the posterior horn of the medial and lateral 
meniscus.  An MRI performed in September 2009 revealed a medial 
meniscus tear at the tibial articular surface with delamination 
of articular cartilage; maceration of the lateral meniscus; and 
minimal thinning of the patellar femoral cartilage of the right 
knee.  There was also a small joint effusion.  The September 2009 
VA examiner noted a meniscus abnormality consisting of tears of 
the medial and lateral meniscus.  

A VAMC treatment note dated in October 2002 shows that the 
Veteran reported an intermittent feeling of slippage within the 
right knee joint.  During the January 2003 QTC examination, the 
examiner noted some slight laxity in the right knee.  Right knee 
instability was noted in an August 2003 VAMC treatment note.  The 
February 2007 QTC examiner noted that the right knee showed signs 
of tenderness and guarding of movement.  The examiner was unable 
to perform stability testing because the Veteran could not 
tolerate the testing due to hip pain.  The September 2009 VA 
examiner noted moderate medial/lateral instability.   

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the evidence supports an increased rating of 20 
percent for right knee instability prior to September 23, 2009.  
This determination is based on the evidence showing tears of the 
medial and lateral meniscus and evidence of moderate instability 
of the right knee.  The instability is commensurate with a 20 
percent rating for moderate lateral instability under Diagnostic 
Code 5257.  The Board notes that the Veteran's symptoms could 
also be rated as 20 percent under Diagnostic Code 5258 for 
semilunar, dislocated cartilage, with episodes of locking, pain 
and effusion into the joint.  However, this would result in 
pyramiding under 38 C.F.R. § 4.14.    

However, the evidence does not reflect that the right knee 
symptoms more closely resemble the criteria for severe 
instability, as the September 2009 VA examiner classified the 
instability as moderate.  Thus, a 30 percent rating under 
Diagnostic Code 5257 is not warranted.  

The Veteran is entitled to the increased 20 percent evaluation 
prior to September 23, 2009 under Diagnostic Code 5257 to 
continue to be awarded separately from the current 10 percent 
rating under Diagnostic Code 5260, as there is evidence of 
arthritis.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence weighs against the assignment of a higher schedular 
evaluation for the Veteran's service-connected degenerative joint 
disease of the right knee for the entire appeal period.  The 20 
percent rating assigned for instability of the right knee is, 
likewise, appropriate for the entire appeal period.  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).  

In conclusion, for reasons and bases expressed above, the Board 
finds that an increased rating of 20 percent is warranted for 
instability of the right knee prior to September 23, 2009.  The 
Board also finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased rating for his 
service-connected degenerative joint disease of the right knee.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Left knee

The Veteran claims that the currently assigned noncompensable 
rating prior to February 13, 2007 and the 10 percent rating 
thereafter for degenerative joint disease of the left knee should 
be increased.  The disability is rated under Diagnostic Code 
5003-5260.  38 C.F.R. § 4.71a

The Board notes that the evaluations assigned contemplate 
arthritis substantiated by X-ray findings with painful knee 
motion that is not shown to be limited to a compensable degree 
under the schedular criteria.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

In order for the Veteran to receive a higher evaluation due to 
limitation of left knee motion under Diagnostic Codes 5260 and 
5261, he must demonstrate left knee extension limited to 10 
degrees or more and/or flexion limited to 45 degrees or less for 
a 10 percent rating.  For a 20 percent evaluation, extension must 
be limited to 15 degrees or more and/or flexion limited to 30 
degrees or less.  

However, there are no objective range of motion findings relevant 
to the appeal period to show a degree of limitation that more 
closely approximates the schedular criteria for a higher 
evaluation.  During a January 2003 QTC services examination, 
range of motion of the left knee was within normal limits and was 
not additionally affected by pain, fatigue, weakness, lack or 
endurance or incoordination. Thus, prior to February 13, 2007, 
the evidence does not show that the Veteran is entitled to a 
compensable evaluation for limitation of left knee motion under 
either Diagnostic Code 5260 or 5261.   

Upon examination on February 13, 2007, the range of motion of the 
left knee was 110 degrees flexion and zero degrees extension.  
Pain additionally limited the joint function by 10 degrees.  
During the September 2009 VA examination, range of motion in the 
left knee was from zero to 125 degrees.  There was objective 
evidence of pain.  Thus, the objective evidence does not show 
that the Veteran is entitled to a rating greater than 10 percent 
from February 13, 2007 for limitation of left knee motion under 
either Diagnostic Code 5260 or 5261.   

The Board acknowledges that the Veteran complained of pain and 
painful motion associated with his left knee disability.  The 
Board additionally observes that the Veteran has objectively 
demonstrated pain during range of motion testing.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that functional loss, 
supported by adequate pathology and evidenced by visible behavior 
of the Veteran undertaking the motion, is recognized as resulting 
in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  However, the VA 
examiners considered such factors during the examinations, and 
the Veteran was still able to flex and extend to an extent that 
would not warrant an increased rating under range of motion 
criteria at any point during the appeal period.   Further, the 
Veteran's painful motion with arthritis has already been 
considered in the current zero and 10 percent evaluations.  Thus, 
the DeLuca factors have already been contemplated in the 
currently assigned disability evaluations, and a separate rating 
under DeLuca would involve compensating the Veteran twice for his 
functional limitations in violation of the rule against 
pyramiding.  See 38 C.F.R. § 4.14.  Therefore, a higher rating 
under the DeLuca is not warranted.           

There is no evidence of recurrent subluxation or lateral 
instability in the Veteran's left knee which would warrant 
increased ratings under Diagnostic Code 5257.  In January 2003, 
there was no laxity of the left knee.  The September 2009 VA 
examiner noted that there was no instability.  During the Board 
hearing in January 2009, the Veteran stated that his left knee 
gives out twice a week.  However, the preponderance of the 
evidence is against assigning a higher evaluation for either 
slight or moderate lateral instability because the objective 
evidence of record does not show instability of the left knee.  
Therefore, a higher evaluation is not warranted.  

There is also no evidence of removal of semilunar cartilage.  
Thus, Diagnostic Code 5259 does not provide for increased 
ratings.  Likewise, there is no evidence of genu recurvatum, so 
an increased rating under Diagnostic Code 5263 is not warranted.  
38 C.F.R. § 4.71a.   

The Board notes that there is no medical evidence of malunion or 
nonunion of the tibia or fibula or ankylosis associated with the 
degenerative joint disease of the left knee that would support 
the assignment of higher evaluations under the criteria set forth 
in Diagnostic Codes 5256 or 5262.  38 C.F.R. § 4.71a.  

The Board has also considered whether an increased rating is 
warranted under Diagnostic Code 5258, which provides for a 20 
percent rating where cartilage  symptoms include frequent 
episodes of locking, pain and effusion into the joint.  38 C.F.R. 
§ 4.71a.  

Magnetic resonance imaging in September 2009 revealed a possible 
tear of the anterior cruciate ligament; a tear in the lateral 
meniscus; and small joint effusion.  The Veteran's demonstrated 
left knee pain during the September 2009 VA examination, and the 
knee locked during attempts at repetitive testing.  Thus, the 
Board finds that Diagnostic Code 5258 affords the Veteran an 
increased rating of 20 percent for the portion of the appeal 
period beginning September 23, 2009, the date of the VA 
examination which first revealed objective evidence showing 
increased symptoms.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is supported by 
explanation and evidence). A 20 percent rating is the maximum 
rating under Diagnostic Code 5258.  Cartilage symptoms were not 
shown in the record prior to September 2009.           

Based on the foregoing, the Board finds that the staged ratings 
assigned, which award a noncompensable rating prior to February 
13, 2007; a 10 percent rating from February 13, 2007; and a 20 
percent rating from September 23, 2009, are appropriate.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).  

In conclusion, for reasons and bases expressed above, the Board 
finds that an increased rating of 20 percent is warranted under 
Diagnostic Code 5258 from September 23, 2009.  With regard to the 
noncompensable and 10 percent ratings assigned prior to that 
date, a preponderance of the evidence is against the Veteran's 
claim of entitlement to increased ratings for his service-
connected degenerative joint disease of the left knee.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Conclusion

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  Id.  In cases where either a 
claimant or the evidence of record suggests that a schedular 
rating may be inadequate, the Board must specifically adjudicate 
the issue of whether referral for an extrascheudlar rating as 
outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

Here, the Board finds that the rating criteria reasonably 
describes the claimant's disability level and symptomatology.  
There is no unusual or exceptional disability picture shown by 
the evidence.  See Id; see also Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
Hence, the Board is not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extraschedular evaluation.  


ORDER
  
1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling, is denied.  

2.  Prior to September 23, 2009, entitlement to an increased 
rating of 20 percent for right knee instability is granted.  

3.  From September 23, 2009, entitlement to a rating in excess of 
20 percent for right knee instability is denied.    

4.  Prior to February 13, 2007, entitlement to a compensable 
rating for degenerative joint disease of the left knee is denied.  

5.  From February 13, 2007 to September 23, 2009, entitlement to 
a rating in excess of 10 percent for degenerative joint disease 
of the left knee is denied.  

6.  From September 23, 2009, entitlement to a 20 percent rating 
for degenerative joint disease of the left knee is granted.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


